Citation Nr: 0206052	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  99-04 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty September 1966 to September 
1968 and served a tour of duty in Vietnam from March 1967 to 
March 1968 as a petroleum supply specialist.  This matter 
came to the Board of Veterans' Appeals (Board) on appeal from 
a February 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
an August 2000 decision, the Board reopened and remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Although competent evidence of record does not indicate 
that the veteran engaged in combat, one of his alleged 
stressors has been independently verified.

3.  The veteran has PTSD due to traumatic events in service.


CONCLUSION OF LAW

The veteran incurred PTSD as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board reopened and remanded the veteran's claim in August 
2000.  The Supplemental Statement of the Case, issued in 
March 2001, notified the appellant of the new law, and he has 
been sent other letters and information concerning evidence 
needed to support his claim.  There is no indication that 
there is any additional evidence that could be obtained that 
would be helpful in substantiating this claim.

Factual Background

The veteran's service personnel records indicate that he was 
stationed with the U.S. Army Headquarters, 64th Quartermaster 
Battalion, 223rd Supply and Service Company, as a petroleum 
storage specialist, in Vietnam, from April 1967 until his 
return to the United States in March 1968.  His personnel 
records further indicate that he served in Vietnam during the 
Vietnam Counter Offensive.  There is no evidence of record 
that the veteran was awarded a Purple Heart, Combat 
Infantryman Badge, or any other combat citation.

Service medical records show no pertinent complaints, 
findings, treatment or diagnoses.  His August 1968 separation 
examination report shows that his psychiatric evaluation was 
normal.

An April 1989 VA discharge summary reveals the veteran was 
treated for diagnosed continuous alcohol dependence.

Treatment records, dating from May 1986 to April 1992, from 
Copper Country Mental Health Services, show the veteran was 
treated for diagnosed adjustment reaction with mixed 
emotional features.  A May 1991 psychological evaluation also 
indicates provisional diagnoses of paranoid schizophrenia, 
schizoaffective disorder, depressive-type affective disorder 
and mixed personality disorder with paranoid, schizotypal and 
narcissistic features.

A December 1992 VA general medical examination reveals the 
veteran had been taking Prozac in the prior three months.  
The pertinent diagnosis was depression.   

Treatment records, dating from January 1991 to April 1994, 
from Joseph P. Zobio, M.D., indicate the veteran was 
intermittently assessed with anxiety and depression.

In April 1994, the veteran first submitted an account of his 
alleged inservice stressors.  He stated that he was stationed 
with the 223rd Quartermaster Petroleum Storage Supply Unit in 
Vietnam.  In late February 1968, the Viet Cong attacked his 
home base and the unit was trapped on the base for two weeks.  
He saw a friend get shot behind the ear (although not 
seriously injured) and a large shell landed about two feet 
from him.  

Treatment records, dating from October 1994 to March 1995, 
from Marquette General Hospital, indicate the veteran was 
evaluated for primary complaints of dizziness and impotence.  
He was initially diagnosed with endogenous depression.  A 
March 1995 psychiatric consultation report indicates a 
diagnosis of schizoaffective disorder.

An August 1995 VA examination report shows a diagnosis of 
psychogenic impotence.   

VA treatment records, dating from February to December 1998, 
show relevant history of psychosis in May and diagnosed 
depression in July.  In August, the assessment was possible 
PTSD.  A September psychiatric progress note shows 
assessments of resolved depression and questionable history 
of schizophrenia, rule out malingering.  An October progress 
note indicates a diagnosis of PTSD.  A December progress note 
indicates that a diagnosis remained elusive.  The prior 
diagnoses include schizophrenia and depression and the 
veteran was "campaigning for service connection for PTSD."  
The examiner opined that "off hand" the veteran's Vietnam 
experience did not appear to be of sufficient severity to 
warrant a PTSD diagnosis.

In November 1998, the veteran submitted a statement regarding 
his alleged stressors.  He indicated that his base camp was 
heavily shelled during February 1968.  He recalled that a 
lieutenant berated him after he fell asleep in a foxhole 
during guard duty.  He alleged escaping personal attacks by 
the Viet Cong during his service in Vietnam and by American 
soldiers in Virginia.

Marquette General Hospital records, dating from December 1998 
to August 1999, show diagnoses of generalized anxiety in 
December 1998.  A March 1999 outpatient psychotherapy note 
records the veteran's alleged stressor surrounding a two to 
three-week fire attack in February 1968.  The June 1999 
evaluation indicates that PTSD had been added to the 
diagnosis of generalized anxiety.  An August 1999 discharge 
summary shows a diagnosis of PTSD.  

During his September 1999 video conference hearing before the 
undersigned Member, the veteran testified regarding his 
alleged stressors.  He outlined the aforementioned 
statements, with the added information that his base camp was 
attacked by mortar, rocket and small arms almost every day 
beginning in late January 1968 and that, while he had not 
witnessed them actually being shot, he did see bodies 
collected during the days.  He testified regarding his 
current symptoms.

In attempting to verify the veteran's claimed stressors, the 
RO acquired the Battalion histories and operation reports 
submitted by the Headquarters for the 64th Battalion, the 
higher headquarters of the 223rd Supply and Storage Company, 
the veteran's unit.  These records show that during the 
height of the TET Offensive (in February 1968) the billet 
area for the 223rd POL Platoon, Camp Red Ball, came under 
small arms and indirect weapons attack.  There was no major 
equipment damage, but three soldiers were slightly wounded 
and the personnel billeted there were unable to report to 
duty for several days.   

VA treatment records dating from March 1999 to September 
2000, show ongoing treatment for psychiatric complaints.  
March and April 1999 VA treatment records again note the 
veteran's confusing history with diagnoses of schizophrenia, 
depression and alcohol dependence and with more recent 
complaints of Vietnam-related symptoms.  Later treatment 
records show assessments of recurrent major depression.  

A January 2001 VA psychiatric evaluation indicates the 
veteran's claims file was thoroughly reviewed.  The examiner 
recounted in some detail the veteran's previously mentioned 
stressors, as well as his previous treatment records.  The 
examiner noted that, in addition to PTSD, the veteran had 
been diagnosed with schizophrenia, major depression and a 
schizoaffective disorder.  The diagnoses were recurrent major 
depression and anxiety disorder with some PTSD symptoms.  
There was no PTSD diagnosis.  The examiner indicated that the 
veteran's experience during the Tet offensive did appear to 
meet the criteria for a stressor, but that his associated 
symptoms did not appear to cause clinically significant 
distress or impairment in his functioning.  His functional 
impairment was deemed more related to other behaviors or 
problems and to a level of personality disorder.  These 
symptoms met the criteria for an anxiety disorder.  

VA outpatient treatment records, dating from January to March 
2001, show the veteran was treated by his therapist based on 
a PTSD diagnosis.

An April 2001 psychosocial assessment, submitted by Elaine M. 
Tripi, Ph.D., shows a diagnosis of PTSD linked to the 
veteran's military experience when stationed at Camp Red 
Ball.  Dr. Tripi opined that the veteran's PTSD diagnosis 
complied with both the DSM III and IV criteria.  The 
evaluation was based on the clinical interview, the 
Mississippi Combat Scale, PTSD Questionnaire, PTS Diagnostic 
Scale (PDS), PTSD Self Assessment Questionnaire and Rahe 
Stress Scale, as well as a review of his supplemental 
statement of the case and DD Form 214.  

In April 2001, the veteran wrote the Board and requested his 
treatment records and VA examination reports be sent to Dr. 
Tripi, for review and evaluation and a 60-day extension to 
obtain a subsequent report from her based on the records.  In 
June 2001, the requested records were forwarded to Dr. Tripi.

A July 2001 addendum from Dr. Tripi, notes that the veteran's 
entire VA claims file was reviewed, and based on her review 
of the additional information, as well as her initial 
interview with the veteran, her opinion stated in the 
original evaluation remained the same.  

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If there is an unequivocal diagnosis of PTSD by mental health 
professionals, it is presumed that the diagnosis was made in 
accordance with the applicable DSM criteria as to both 
adequacy of symptomatology and sufficiency of the stressors.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  If there is a 
question as to whether the report or examination is in accord 
with applicable DSM criteria, the report must be returned for 
a further clarification as needed.  Id.

With respect to the second criterion, as discussed above, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  38 C.F.R. § 3.304(f) 
(2001); see 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the alleged stressor 
is not combat-related, the veteran's lay testimony alone is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).

Finally, as to the third requirement, the Board emphasizes 
that medical evidence of a nexus between the claimed 
inservice stressor and current PTSD cannot also be the sole 
evidence of the occurrence of the claimed stressor.  Moreau, 
9 Vet. App. at 396.  In addition, medical nexus evidence may 
not be substituted by application of the provisions of 
§ 1154(b).  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Cohen, 10 Vet. App. at 138.

Reviewing the claims files, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that despite 
the most recent VA examiner's opinion that the veteran does 
not currently meet the criteria for a PTSD diagnosis, and VA 
treatment records showing other psychiatric diagnoses, there 
is ongoing diagnoses of PTSD, first diagnosed in October 1998 
by VA, and later evident in June 1999 records from the 
veteran's treating therapist at Marquette General Hospital, 
and in Dr. Tripi's April 2001 evaluation.  In this respect, 
the Board finds Dr. Tripi's evaluation more probative, as the 
diagnosis was made as a result of review of the veteran's 
medical records, psychological testing and clinical interview 
and found to meet the D.S.M. III and IV criteria for PTSD.  

The March 1999 Marquette General Hospital treatment record, 
as well as Dr. Tripi's April 2001 evaluation and July 2001 
addendum, link his PTSD diagnosis to his alleged stressors, 
specifically his account of his unit being under attack 
during the Tet Offensive in February 1968.  Therefore, the 
first and last criteria for establishing service connection 
for PTSD are met.

As stated above, the evidence necessary to establish the 
occurrence of a stressor will vary depending on whether the 
veteran "engaged in combat with the enemy."  Gaines, 11 
Vet. App. at 358 (1998).  In this case, the Board notes that 
the veteran's personnel records do not reveal any evidence of 
combat or combat citation.  Likewise, his personnel records 
and DD 214 show he was a petroleum supply specialist at the 
time.  Therefore, the Board finds that the overwhelming 
objective evidence of record, indicates that the veteran was 
a noncombatant during his Vietnam tour of duty.  Accordingly, 
the law requires that there be credible corroborating 
evidence in addition to the veteran's own testimony and in 
addition to the medical nexus evidence to verify his 
stressors.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; 
Moreau, 9 Vet. App. at 395-96.

Although several of his claimed stressors could not be 
verified, the Board finds that the veteran's personnel 
records, together with the his Battalion's history for 1968, 
provide significant, credible support for the occurrence of 
his claimed inservice stressor of having his unit under small 
arms attack in February 1968.  The personnel records indicate 
that he was a petroleum supply specialist the entire time he 
was stationed in Vietnam, and was assigned to only the one 
unit during that period.  The evidence further indicates that 
he was stationed with this unit during the February 1968, 
attack on the battalion and that three soldiers in his unit 
received minor wounds.  The Board finds this evidence to be 
credible and corroborative of the veteran's claimed inservice 
stressor.  Moreau, 9 Vet. App. at 396.  Accordingly, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds the evidence supports entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303(a), 3.304(f).


ORDER

Service connection for PTSD is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

